DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-9, 11, 13, 15, 18-19, 21, 23, 25, 28-29, 32, 34, 36, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al. (US 2021/0360614 A1) hereinafter “Baldemair”.
	Regarding claim 1:
Baldemair discloses a transmission method applied for a terminal (Fig. 1, 12), comprising:
determining a second PUCCH (Para. [0065], “an uplink control channel resource”) when at least one of at least two Physical Uplink Control Channels (PUCCHs) (Fig. 1, 16B) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK) in one time unit, overlaps with a PUCCH (Fig. 1, 16A) carrying target Uplink Control Information (UCI) in the time unit (Fig. 6, 600 and 610; Para. [0045] and 
	Regarding claims 3 and 5:
	Claims 3 and 5 contain claim limitations that only further limit the indicated alternative limitations of claim 1. 
	Regarding claim 8:
Baldemair further discloses the transmission method according to claim 1, wherein the target UCI is at least one of Channel State information (CSI) or a Scheduling Request (SR) (Para. [0067]).
	Regarding claim 9:
Baldemair further discloses the transmission method according to claim 1, wherein the determining the second PUCCH comprises: determining one PUCCH resource set in accordance with the total quantity of bits of the HARQ-ACK on the at least one PUCCH and the target UCI, and determining one PUCCH resource within the determined PUCCH resource set as the second PUCCH in accordance with a PUCCH resource indication field in a last piece of DCI corresponding to the HARQ-ACK (Para. [0067]); or
determining a PUCCH corresponding to the SR as the second PUCCH when the target UCT is an SR and a PUCCH format 1 is used by the at least one PUCCH and the SR; or determining a PUCCH 
Regarding claim 11:
Baldemair discloses a transmission method for a network device (Fig. 1, 14), comprising: determining a second PUCCH (Para. [0065], “an uplink control channel resource”) when at least one of at least two Physical Uplink Control Channels (PUCCHs) (Fig. 1, 16B) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK) in one time unit, overlaps with a PUCCH (Fig. 1, 16A) carrying target Uplink Control Information (UCI) in the time unit (Fig. 6, 600 and 610; Para. [0045] and [0064]); and receiving target information on the second PUCCH (Fig. 6, 620; Para. [0064]), the second PUCCH (an uplink control channel resource in slot 18X) not overlapping with a target PUCCH (Fig. 1, uplink control channel resource in slot 18X-1 or slot 18X+1), the target PUCCH being a PUCCH carrying the HARQ-ACK other than the at least one PUCCH in the time unit (Fig. 1, 16B over slot 18X-1 or slot 18X+1), or when the second PUCCH overlapping with the target PUCCH, receiving the target information in accordance with a predetermined rule (alternative limitation and not considered here), wherein the target information is the HARQ-ACK carried in the at least one PUCCH and the target UCI (Para. [0064], i.e. multiplexing 16B and 16A in slot 18X), or the HARQ-ACK carried in the at least one PUCCH (alternative limitation not considered).
Regarding claims 13, 15, 18 and 19:
See rejections of claims 3, 5, 8 and 9 above.
Regarding claim 21:
Baldemair discloses a terminal (Fig. 8, 800), comprising a transceiver (Fig. 8, 820), a memory (Fig. 8, 830), a processor (Fig. 8, 810), and a program stored in the memory and executed by the processor (Para. [0094]), wherein the processor is configured to execute the program so as to: when at least one of at least two Physical Uplink Control Channels (PUCCHs) carrying a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) in one time unit overlaps with a PUCCH carrying target Uplink Control Information (UCT)in the time unit, determine a second PUCCH; and transmit target information on the second PUCCH, the second PUCCH not overlapping with a target PUCCH, the target PUCCH being a PUCCH carrying the HARQ-ACK other than the at least one PUCCH in the time unit, or when the second PUCCH overlapping with the target PUCCH, transmit the target information in accordance with a predetermined rule, wherein the target information is the HARQ-ACK carried in the at least one PUCCH and the target UCI, or the HARQ-ACK carried in the at least one PUCCH (See rejection of claim 1).
Regarding claims 23, 25, 28, and 29:
See rejection for claims 3, 5, 8, and 9 above.
Regarding claim 32:
Baldemair discloses a network device (Fig. 10, 1000), comprising a transceiver (Fig. 10, 1020), a memory (Fig. 10, 1030), a processor (Fig. 10, 1010), and a program stored in the memory and executed by the processor (Para. [0097]), wherein the processor is configured to execute the program so as to implement the transmission method according to claim 11 (See rejection of claim 11):
Regarding claims 34, 36, 39, and 40:
See rejection for claims 13, 15, 18 and 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465